Order entered October 16, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00764-CV

                                   MARY BRUNER, Appellant

                                                 V.

                      M. HANNAH CONSTRUCTION, ET AL., Appellees

                            On Appeal from the 354th District Court
                                    Hunt County, Texas
                                Trial Court Cause No. 81,366

                                             ORDER
          In a notice dated July 22, 2015, the Court notified Stacey Landrum, Hunt County District
Clerk, that the clerk’s record was past due and directed her to file the clerk’s record within thirty
days. As of today’s date, the clerk’s record has not been filed.
          Accordingly, we ORDER Ms. Landrum to file, by OCTOBER 30, 2015, (1) the clerk’s
record, (2) written verification that appellant has not requested preparation of the clerk’s record,
or (3) written verification that appellant has not paid or made arrangements to pay for the clerk’s
record.
          We DIRECT the Clerk of this Court to send a copy of this order to Ms. Landrum and
counsel for all parties.
                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE